Citation Nr: 1755921	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  13-29 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for right knee disability.  

2.  Entitlement to service connection for left knee disability.  

3.  Entitlement to service connection for right hip disability.  

4.  Entitlement to service connection for left hip disability.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's daughter
ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to June 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Salt Lake City, Utah, that, in pertinent part, denied the above claimed benefits.  The Denver, Colorado, RO now maintains jurisdiction.  

The Veteran provided testimony before a Decision Review Officer (DRO) in March 2013.  She and her daughter provided testimony before the undersigned during a video conference hearing in May 2014.  A transcript of each hearing is associated with the claims file.  

The claim was remanded in June 2015 and January 2017 for additional development.  


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, current right knee disability was incurred as a result of service.

2.  Resolving all doubt in the Veteran's favor, current left knee disability was incurred as a result of service.

3.  Resolving all doubt in the Veteran's favor, current right hip disability was incurred as a result of service.

4.  Resolving all doubt in the Veteran's favor, current left hip disability was incurred as a result of service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right knee disability are met.  38 U.S.C. §§ 1110, 1154(a) (West 2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  The criteria for service connection for left knee disability are met.  38 U.S.C. §§ 1110, 1154(a); 38 C.F.R. §§ 3.303, 3.304.

3.  The criteria for service connection for right hip disability are met.  38 U.S.C. §§ 1110, 1154(a); 38 C.F.R. §§ 3.303, 3.304.

4.  The criteria for service connection for left hip disability are met.  38 U.S.C. §§ 1110, 1154(a); 38 C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that she incurred right and left knee and hip disabilities as a result of her period of active service.  Resolving all doubt in the Veteran's favor, the Board finds that service connection is warranted for each claimed disability.  

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C.  § 1110 (West 2012); 38 C.F.R. § 3.303(a) (2017).

The claims file clearly demonstrates current diagnoses for the knees and hips, 
including degenerative arthritis and patellar bursitis in the knees and trochanteris pain syndrome in the hips. 

The Veteran contends that her knee and hip pain began during service due to the strenuous physical activity that was required.  Service treatment records document one instance of left hip pain in March 1992 and are otherwise negative for any complaints, treatment, or diagnosis involving the knees or hips.  Nevertheless, the Veteran discussed in detail during the Board hearing how there was pressure for her, particularly as a woman and given the status of the war at the time, not to seek medical treatment and that her symptoms were consistent during service.  

In addition, the Veteran described how she did not seek regular medical treatment for her symptoms during the last six months of service because she endured a sexual assault (connected to service-connected posttraumatic stress disorder).  She explained that that trauma was her main focus at the end of service and for many years thereafter.  The Board finds the Veteran's competent statements regarding the in-service onset of her bilateral knee and hip symptoms to be credible and sufficient to establish an in-service injury and a continuity of symptomatology thereafter.  

The Veteran's reports are further supported by the medical evidence and the testimony from her daughter during the Board hearing that within a few years of service, the Veteran was in severe pain, unable to receive hugs from or pick up her children.  The Veteran testified that her physicians had commented to her that they were surprised to see such advanced disability in a person her age.  Again, the Board finds that the Veteran is competent to report what a physician told her just as her daughter is competent to report such observations of symptoms and their impact.  The Board finds this lay evidence to be credible.  

Several VA etiology opinions have been obtained in this case.  While each of them has been against a finding of service connection, the Board notes that each opinion is inadequate as they failed to take into consideration the Veteran's reports regarding the onset and continuity of her symptoms, despite instruction to do so in two Board remands, and instead improperly focused on the lack of documentation of symptoms or treatment during service as the basis of the negative opinions.  See Dalton v. Peake, 21 Vet. App. 23 (2007) (a medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination)).  As such, the VA opinions are of little probative value in this case.  

The Board finds, however, that the May 2017 VA examiner's opinion that an etiology opinion could not be provided without resort to speculation given the lack of documentation of such symptoms in this particular situation supports a finding that, had the examiner considered the competent and credible lay evidence, the evidence regarding the nexus could have at the very least been in equipoise.  

Resolving all doubt the Veteran's favor, the Board finds that service connection is warranted for the current right and left knee and right and left hip disabilities.  


ORDER

Service connection for right knee disability is granted.  

Service connection for left knee disability is granted.  

Service connection for right hip disability is granted.  

Service connection for left hip disability is granted.  



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


